                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN F. ROGERS,                                  Case No. 19-cv-01978-SI
                                   8                   Plaintiff,
                                                                                           ORDER RE DEFENDANT'S
                                   9             v.                                        AMENDED SEPARATE STATEMENT
                                                                                           RE DISCOVERY DISPUTE
                                  10     FEDERAL HOME LOAN BANK OF SAN
                                         FRANCISCO,                                        Re: Dkt. No. 37
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Having reviewed Defendant Federal Home Loan Bank of San Francisco’s Amended

                                  15   Separate Statement Regarding Discovery Dispute, the Court finds as follows:

                                  16

                                  17      1. Defendant’s Interrogatories: In accordance with the parties’ meet and confer proposal,

                                  18          plaintiff Brian Rogers shall provide (a) further responses to defendant’s interrogatories

                                  19          numbers 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 15, 16, and 17 and (b) an amended response to

                                  20          interrogatory number 13, limited to the period from 1998 to the present, no later than

                                  21          February 10, 2020.

                                  22      2. Defendant’s Requests for Admission: In light of the Court’s November 25, 2019 Order at

                                  23          docket number 29, the Court finds defendant’s requests for admission (set one) outside the

                                  24          scope of Federal Rule of Civil Procedure 26(b)(1).

                                  25      3. Defendant’s Requests for Production: Plaintiff Brian Rogers shall respond to defendant’s

                                  26          request for production numbers 1, 2, 3, 4, 5, 7, 8, 9, and 10 no later than February 10, 2020.

                                  27          The Court finds request for production number 6 outside the scope of Federal Rule of Civil

                                  28          Procedure 26(b)(1).
                                   1          The Court DENIES defendant’s request to proceed with a motion to compel discovery

                                   2   responses, finding it not yet ripe. The Court also is not inclined to revise the current deadline for

                                   3   the parties to move for summary judgment.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 27, 2020                         ______________________________________
                                   8                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
